DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

Allowable Subject Matter
Claims 1 and 3-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 3-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rest trigger for triggering the reset component, the rest trigger being disposed on the exhaust valvetrain component or fixed relative to motion of the intake rocker and being adapted to cooperate with the reset component to collapse the lost motion component at an appropriate time in an engine cycle to cause a secondary lift event in the at least one intake valve at a time near a start or end of a main exhaust event motion of the at least one exhaust valve and to thereby facilitate exhaust gas recirculation 
the prior art of record does not teach “resetting the reset component with the reset trigger at an appropriate time in the engine cycle to collapse the lost motion component, thereby opening the at least one intake valve to cause a secondary lift event during the at least one exhaust valve opening to facilitate internal exhaust gas recirculation in the internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15; and 
the prior art of record does not teach “a reset trigger, disposed on the exhaust rocker, for triggering the reset component in response to relative movement between the exhaust rocker and intake rocker, the reset trigger cooperating with the reset component to control intake valve motion and support exhaust gas recirculation of the internal combustion engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/WESLEY G HARRIS/Examiner, Art Unit 3746